DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8, Lines 2-3 recite “… a second elastic member provided…” This implies the existence of a ‘first elastic member’ which is not recited in claim 1 from which the limitations are dependent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20190161111).
Claim 1;
Kondo teaches a power steering assembly (Fig. 4, Item 1 – ‘EPS’ or electric power steering) according to a third embodiment described in Fig. 4-6. This embodiment does not explicitly disclose a modification to the mounting of ball bearings as taught by Figs. 10 & 11. A ball nut (Fig. 5 & 10, Item 231 – ball screw nut) coupled to a rack bar (Fig. 5, Item ‘R3’ – ball track) and including a protruded portion (Fig. 10, Item 231c – ‘stepped surface’) radially protruding from one axial end; a nut pulley coupled to an outer circumferential surface of the ball nut (Fig. 5, Item 242 – ‘tubular driven pulley’); 10a support member (Fig. 5, Item 245 – ‘lock nut’) axially supporting the nut pulley and coupled to the other axial end of the ball nut (¶0076, Lines 6-8); and a rotary support member (Fig. 10, Item 250 – ‘ rolling-element bearing’)  including first (Fig. 10, Item 253) and second inner ring (Item 254) coupled to the outer circumferential surface of the ball nut (¶0073) between the protruded portion and the nut pulley and 15disposed on one axial side and the other axial side thereof (Fig. 5, Items 250 & 242 – pulley and 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a power steering assembly as taught by Kondo (by the embodiments of Figs. 4-6) with simple substitution of a ball bearing assembly according to modifications provided in Figs. 10-11 (¶0021-22, ¶0123, Lines 8-11). 
Claim 2;
Kondo teaches a housing includes a stepped portion (-see figure annotation below-) on an inner circumferential surface thereof, and 25the outer ring (Item 251) is seated on the stepped portion, and a 25coupling member (Fig. 10, Item 270 – ‘elastic member’) supported by the outer ring is coupled to the housing (¶0080, Lines 5-7). 

    PNG
    media_image1.png
    584
    781
    media_image1.png
    Greyscale


 Claim 3;
Kondo teaches power steering assembly (-embodiment of Fig. 4-6) comprising a ball bearing arrangement with a coupling member (Item 270), and does not specifically disclose a coupling and damping member. However, in the embodiments of Fig. 2-3, Kondo teaches a damping member (Fig. 2B, Item 94 – ‘resilient body’ provided between the outer ring (Fig. 2B, Item 73) and the housing and between the outer ring and a coupling member (Fig. 2B, Item 93 – retainer). 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to replace a bearing coupling member (-as taught by Fig. 4-6, and 10-11) in the form of simple substitution with a retainer and resilient remember (as taught in Figs. 2-3, ¶0044).  

Claim 4; 	
Kondo teaches a first inner ring (Fig. 10, Item 254) includes a first insertion portion (253a) axially 15protruding from one end of the first inner ring to extend beyond an outer circumferential surface of the first insertion portion (-inner ring tangentially extends in the axial direction to the center of the bearing support member 250), and the second inner ring includes a second insertion portion (254a) inserted between the second rolling member and the ball nut and 20a second support portion radially protruding from the axial other end of the second inner ring to extend beyond an outer circumferential surface of the second insertion portion (-inner ring tangentially extends in the radial direction to support ball bearing 256 between outer ring 251)
  
Claim 6; 
Kondo teaches a first elastic member (¶0087, Lines 11-14, Fig. 6, Item 260 – holding member considered elastic due to deformation in the form of ‘swaging’ within pocket 231c) 5provided between the protruded portion (Fig. 6 & 10, Item 231c) and the first inner ring (Item 253). 

Claim 8; 
Kondo teaches a power steering assembly according to a third embodiment described in Fig. 4-6. This embodiment does not explicitly disclose a modification to the mounting of ball bearings as taught by Figs. 10 & 11. Kondo teaches a second elastic member corresponding to the second inner ring. (Fig. 11, Item 260, ¶0130) 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Kondo (from the embodiments of Figs. 4-6) with the arrangement of an elastic biasing member (as shown in Fig. 11) to create an assembly with the predictable result of securing a bearing member within a power steering housing. (¶0130) 
  
Claim 9;
Kondo teaches a nut pulley comprising an axial protrusion. (Fig. 5, Item 242 – see annotation below) 

    PNG
    media_image2.png
    740
    582
    media_image2.png
    Greyscale


Claim 10; 	
Kondo teaches a nut pulley (Fig. 5, Item 242) includes an 25increased-diameter portion defined by an expanded inner 27circumferential surface (-see annotated figure below) one the other end thereof, and the support member (Fig. 5, Item 254) is supported by the increased-diameter portion.

    PNG
    media_image3.png
    746
    670
    media_image3.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20190161111) as  applied to claim 1 above, and further in view of Daisuke (JP 5206327) –English Translation Provided.
Kondo teaches a bearing assembly (according to the embodiment of Figs. 4-6 as modified by Fig. 10) that comprises an outer ring (Fig. 5, Item 251) and a first (Fig. 10, Item 253) and second inner ring (Fig. 10, Item 254). Kondo does not explicitly show that the first and second inner ring are spaced apart axially.
Daisuke teaches a bearing assembly that comprises an outer ring (Fig. 1, Item 20), and a first (Item 21b) and second (Item 22b) inner ring that are axial spaced. (Fig. 1, Item ‘s’)
¶0017-¶0018)
Allowable Subject Matter
Claims 7, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to Claim 7;
The limitations reciting, “...an annular member disposed between the protruded portion and the first elastic 10member to be coupled to the outer circumferential surface of the ball nut” in view of claims 1 & 6 were not reasonably deduced from the prior art.
In regard to Claim 11 & 13; 
The limitations of claim 11 reciting, “…the support member includes an inner body coupled to an inner circumferential surface of the ball nut and an outer protrusion protruding from an outer circumferential surface of the inner body and axially supported by the nut pulley and the ball nut…” were not reasonably determined in view of the prior art. 
In regard to Claim 13 & 14; 
The limitations of Claim 13 reciting, “…the support member includes an outer body coupled to the outer circumferential surface of the ball nut and axially supported by the nut pulley and an inner protrusion protruding from an inner circumferential . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of merit is cited on the included PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H./Examiner, Art Unit 3611